CHRIS DANIEL
                                                                          RECEIVED IN
                               Harris County District Clerk
                                                                   COURT OF CRIMINAL APPEALS



                                                                                DEC 08 2015
December 1, 2015

PATRICK F. MCCAIN
ATTORNEY OF RECORD                                                        Abel Acosta, Clerk
909 TEXAS AVENUE #205
HOUSTON TX 77002


Defendant's Name: WILLIAM MICHAEL MASON


Cause No: 0620074


Court: 228TH DISTRICT COURT


Please note the following appeal updates on the above mentioned causer

Notice of Appeal Filed Date: 11/19/15
Sentence Imposed Date: 11/19/15                                                    FILED IN
Court of Appeals Assignment: Court of Criminal Appeals                  COURT OF CRIMINAL APPEALS
Appeal Attorney of Record: PATRICK F. MCCAIN
                                                                                  DEC 08 2015

                                                                                Abel Acosta, Clerk
Sincerj




Criminal Post Trial Deputy

CC: Devon Anderson
      District Attorney
     Appellate Division
     Harris County, Texas

    LISA MILLS (DELIVERED VIA E-MAIL)

     MATTIE KIMBLE (DELIVERED VIA E - MAIL)

This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651   Houston, Texas 77210-4651
                                                           Cause No. 0620074


                                                       THE STATE OF TEXAS


                        MASON, WILLIAM MICHAEL, A/K/A/
                                                                       V.
                                                                                                                              T>idDto~             1/

                          228 District Court / County Criminal Court at Law No.

                                                         Harris County, Texas


                                                          Notice of Appeal


TO THE HONORABLE JUDGE OF SAID COURT:


On.           ////?//£•                             (date), the defendant in the above numbered and styled cause gives
Notice of Appeal of his conviction.


The undersigned attorney (check appropriate box):
       "la.   MOVES to withdraw.
        a     ADVISES the court that he will CONTINUE to represent


Date
       ZLM+ L5.                                                          Attorney

  Wi l.^ *va ^I^h A£ l_ YAa^o kj                                                                              CJctr:
Defendant (Printed name)                                                 Attorney (Printed name)

                                 Chris Daniel                            State Bar Number
                                District Clerk
                                NOV \ 9 2015                             Address
                                                                            ress

                      Time
                                                                               Cl^\ W^* CD&CL
                       By__——'—Depuw
                                                                         Teleph
                                                                             phone Number
The defendant (check all that apply):
       5s(" REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
        ' appellate counsel to represent him.
       y( ASKS the Court to ORDER that a free record be provided to him.
        a     ASKS the court to set bail.

       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.



'Defendant (Signature)                                                   Defendant's Printed name


SWORN TO AND SUBSCRIBED BEFORE ME ON


By Deputy District Clerk of Harris County, Texas                                                  J*t=±
http://hcdco-intranet2013/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without Affirmation).docPage 1
of 2                                                               1/09/08
                                                                  Order



           On     | (W » /^                  the Court conducted ahearing and FINDS that defendant /appellant
           •    ISNOT indigent at this time.
          ipf IS indigent for the purpose of
                      uO employing counsel
                      Spaying for a clerk's and court reporter's record,
                      ^employing counsel or paying for a clerk's and court reporter's record.
The Court ORDERS that
  Ul^ Counsel's motion to withdraw is G»(ant);d / DENIED.
      •    Defendant / appellant's motion (to be found indigent) is DENIED.
   iff Defendant's / appellant's motion is GRANTED and
                jrf               "pft/flglCf^ )McCAMM                                    (attorney's name &bar card number)
                    is APPOINTED to represent defendant / appellant on appeal.
                \Sa The COURT REPORTER is ORDERED to prepare and file the reporter's record without charge to
                      defendant / appellant.
Bail is:

      •    SET at $
      •    To CONTINUE as presently set.
  L^a^^DENIED and is SET at No BOND. (Felon

Date signed:                    //WWtr
                                                                         Judge Presiding/
                                                                       7J2& District Court ,
                                                                         county crimini
                                                                          Harris County




http //hcdco-intranet2013/Crirninal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-vvithout Aftlrmation).docPage 2
of2                                                                 1/09/08
     ^6                                                 Cause No. 0620074
                                                                                                                        iWi
The State of Texas                                                           IN THE        DISTRICT COURT


v.                                                                           County Criminal Court at Law No.


MASON, WILLIAM MICHAEL                                                       Harris County, Texas
Defendant

           Trial Court's Certification of Defendant's Right of Appeal*

I, judge of the trial court, certify this criminal case:
     12       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     | |      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I |      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     I |      is a plea-bargain case, and the defendant has NO right of appeal, [or]
              the/defendant has^aived the right^of appeal.


Judge                                                                    Date Signed


I have received a copy of this certification. I/have also been informed of my rights concerning any appeal of
this criminal case, including any rigHt to file ypro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure.U haye been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to myTast known address and that I have only 30 days in which to file apro se
petition for discretionary review in the court of appeals. Tex. R. App. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file apro se petition for discretionary review.

     y-U'ijLk-vu .^YWdrw
Defendant                                                                Defendant's Counsel


Mailing Address:                                                          tate Bar of Texas ID number:         cn$i2               appeal card 02A-

Court                                     Cause No.   ,,



                    The State of Texas
                           Vs




Date Notice
Of   *££_Md*d*L
Presentation:                      Vol.    Pg._

Judgment:                          Vol.    Pg.

Judge Presiding W CA^^fL
Court Reporter L- KH I*-^S
Court Reporter      m    tCimBtg
Court Reporter_


Attorney -$COlTj<=h•-rZK&MCB 6AIS&Z-
on Trial


Attorney
on



              Appointed Cx^Hired

Offense /MPlTfl^ KKlU/gP^gl
Jury Trial          Yes ^jVq

Punishment       >>.,_£_-_,
Assessed         [ytZs^l (T


fitZ^n" CaS" O^ °' 30 2-, OSagHf
Amount of
Appeal Bond_                                          0O

Appellant                     *•
Confined:           Yes l"^No
                                                  C\
Date Submitted              . ^                   ^
To Appeal Section          \\'~~lP'--V5
Deputy Clerk_            J*$
            THI       STATE      OF    TEXAS
            V.
                                                                        *tQ&wmsj t.^          <3I. i» ^
           tdiiL^toMArfniA^
            Attorney for State          t    Aest

                                                          r        is            fl •             is
           Attorney for Defendant            V/VX> Aim*           ..(}\/a.iJa . M/y»p
           Offense
                                       •9
                                        •faAcfrJ nn,,^^ >
     ./    Pete of Off«n—
 /                                                                                      *• »- " ^/
           Moo                          t    Not Guilty
           Count and/or
           Paragraph
                                            &A>tk&AyA 
             [en wo9 receive? Vf tne court one                                    , the following verdict,
                                           ana la here enterea or record* upon     nuteei                    en <



                  "We, the Jury, find the defendant, William Michael Mason, guilty
          of capital murder, as charged in the indictment."




                                                                                                                 c
                                  SPECIAL ISSUE NO.           1                                                  c
                 Was the conduct of the defendant, William Michael Mason, that caused the                        c

          death of the dpmwprt oocmitted deliberately and with the reasonable expectation
          that the death of the dwopftsed or another would result?                                           '
                                            ANSWER
                                                                                                                 C
                 We, the jury, unanimously find and determine beyond a reasonable doubt that
tt        the answer to this Special Issue is "Yes."                    M/ Christine P. Kunkel
                                                                                                                 C


                                 SPECIAL ISSUE NO. 2                    FOREMAN CR FORELADY OF THE JURY
                 Is there a probabiUty that the defendant, William Micheal Mason, would
          commit criminal acts of violence that would constitute a continuing threat
          to society?
                                            ANSWER
                 We, the jury, unanimously find and deranine beyond a reasonable doubt that
          the answer to this Special Issue is "Yes."                    /s/Christine P. Kunkel
                                                                        FOREMAN CR PORELADY OF THE JURY
          It la therefore considered, ordered, and adjudged by Um Court that 1Kb iMMh.* «.

      ..Eir Drf2?^ e5??lU? "f aoid 0,f«n»* «" «» *«te lndlooted Oban, and that he bo
   ^rtrth?,tS^a,d,ir^tbr - ^. * d-h. a- Ih* NM b. rUndod^JoTl E
   *,
   why ee^TlZSr^l
       sentence ahould not be ""   *'«"*»*«»
                              pranounc«f         osk«landby hath.answered
                                         egotnst hlci,             Court whether
                                                                          nothing he
                                                                                   In had
                                                                                      bar anything
                                                                                          thereof: lo .ay
          ,!h^,upon *"• Court proceeded, In presence of sold Dofendent to pronounce «.•»,. .^-i
   hl» a> follow., to «tt, "It U the order of the Court thot thT P»fe«dont^LT££f 2£ E!
   b^n «JJua>d to be guilty of the offense Indleot^ToW^ ^^J^SL^JtZ'^L^
   « en7 ffh.^T ^7' ,i              .y"1101*^ «• «- Wreetor of Corrections of the StoUof Texas?
   Z^^mJERZJSSit'JtoZiXf
   conrinea                            **.n^VJ
            WaU DcparUent of Corrections           —»with
                                         In accordance ••"•tete. and .aidofDrfendont
                                                          the provisions             AoU?.
                                                                            the low anvan.lno

   offt/cTt'lE^tt^.^
      thaStotiTof Te^                * *»S «* Court
                      ^*^ rf of,i™,onc"        *'^        * *5Wr
                                                    of Crl-inol Appeal
   aentener0 fJH tZtVfZL* ***"** to »» «•*« •»" Sheriff can obey the directions of this
   EooW ^S^^^csrAuTtlnTTioa". *"" " °"°U" * ta * °» *"* " ^
         Signed and entered on thl. the            day of MR 16%&                     „


                                                                -735;          _
                                                                              Matrlet Court
                                                             HarrtaTbunty, Texas

  COPY TO ."DC




H~t
                                                                                                                c=>




                                                                                                                O


                                                                                                                CTJ

                                                                                                                en




                                                                                                            e)
                                                                                                            c >
                                                                                                            11




                                                                                                            2"»
                                                                                                            c       >


                                                                                                            c       >




                                                                                ft"

                          \~